Citation Nr: 1750834	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease (DJD) of the right shoulder, status post arthroplasty, currently rated as 20 percent (excluding the period of a 100 percent rating from October 16, 2013 through January 31, 2014).

2.  Entitlement to an increased rating for DJD of the left shoulder, currently rated as 20 percent disabling, prior to September 8, 2017. 

3.  Entitlement to a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 following left shoulder surgery on September 8, 2017.

4.  Entitlement to an increased rating for DJD of the left shoulder, from November 1, 2017, to include any extension of a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 following left shoulder surgery on September 8, 2017. 



ORDER

Entitlement to an initial rating in excess of 20 percent for DJD of the right shoulder, (excluding the period of a 100 percent rating from October 16, 2013 through January 31, 2014), is denied.

Entitlement to a rating in excess of 20 percent for DJD of the left shoulder prior to September 8, 2017, is denied.

Entitlement to a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 is granted effective September 8, 2017 through October 31, 2017.


FINDINGS OF FACT

1.  Excluding the period from October 16, 2013 through January 31, 2014, when the Veteran was assigned a temporary total disability rating, the Veteran's DJD of the right (major) shoulder is productive of limitation of the arm motion at shoulder level.

2.  Prior to September 8, 2017, the Veteran's DJD of the left (minor) shoulder was productive of limitation of arm motion to midway between the side and shoulder level.

3.  September 8, 2017 surgery on the Veteran's service-connected left shoulder resulted in therapeutic immobilization of the joint for six weeks, through October 31, 2017.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for DJD of the right shoulder, (excluding the period of a 100 percent rating from October 16, 2013 through January 31, 2014), have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5201 (2017).  

2.  Prior to September 8, 2017, the criteria for a rating in excess of 20 percent for DJD of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2017). 

3.  The criteria for a temporary total (100 percent) rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following rotator cuff repair of the left shoulder on September 8, 2017, necessitating therapeutic immobilization of one major joint for six weeks, have been met from September 8, 2017 through October 31, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1975 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were previously remanded by the Board in June 2016 and May 2017.  

The issue of entitlement to an increased rating for DJD of the left shoulder from November 1, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that the May 2010 and October 2016 examinations do not meet with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) or Mitchell v. Shinseki, 25 Vet. App. 32 (2011), a new examination would not cure deficiencies of an examination conducted in the past.  Further, in this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Additionally, testing on weight-bearing is not applicable as to the left and right shoulder disabilities at issue, and there is no undamaged parallel joint for comparison.  Therefore, in the case at hand, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Therefore, remand would result in delay with no possible benefit flowing to the Veteran, and is unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, DCs 5200 through 5203.  DCs 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The medical evidence shows that the Veteran is right handed.  

DC 5201 provides that limitation of motion of the major or minor arm at shoulder level warrants a 20 percent rating, limitation motion to midway between the side and shoulder level warrants a 30 percent rating for the major arm and warrants a 20 percent rating for the minor arm, and limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm and 30 percent for the minor arm.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

There is no indication that the Veteran has ankylosis of the scapulohumeral articulation (DC 5200), or loss of head of the humerus, nonunion, fibrous union, recurrent dislocation or malunion of the humerous (DC 5202) for either the right or left shoulder.  Therefore, DC 5201 is the most appropriate DC under which to rate the Veteran's right and left shoulder disabilities.  


Right (Major) Shoulder

The Veteran contends that his right shoulder symptoms warrant a higher disability rating.

The question before the Board is whether the Veteran's right shoulder disability symptoms meet the criteria for a rating in excess of 20 percent.  The Board finds that the most probative evidence of record does not demonstrate symptoms meeting the criteria for a rating in excess of 20 percent.  The Board notes that the Veteran was assigned a temporary total disability rating under 38 C.F.R. § 4.30 from October 16, 2013 through January 31, 2014, meaning that entitlement to a higher rating during this period is moot and will not be discussed in this decision.  

A May 2010 VA examination noted constant pain in the right shoulder, and no flare-ups.  The range of motion measurements were flexion from 0 to 160 degrees, abduction from 0 to 160 degrees, internal rotation from 0 to 70 degrees, and right external rotation from 0 to 70 degrees.  The Veteran did not perform repetitions because of significant pain especially in the left shoulder and especially with internal and external rotation.  The effect on occupation was problems with lifting and carrying and decreased strength as well as pain.  

The Veteran's forward flexion was 120 degrees in December 2011 and February 2012, 180 degrees in October 2012, 140 degrees in July 2013, September 2013, and October 2013, and 165 degrees in January 2015.  His range of motion was described as normal in July 2015.  

An October 2016 VA examination noted that the Veteran reported intermittent pain that is aggravated by lifting and performing reaching activities, and he was limited in that he was not able to lift over 15 pounds or perform repetitive overhead work.  His flexion was 0 to 150 degrees, abduction was 0 to 130 degrees, external rotation was 0 to 70 degrees, and internal rotation was 0 to 90 degrees.  After three repetitions, his abduction was limited to 125 degrees due to pain and lack of endurance.  In August 2017, a VA examination noted that the Veteran denied significant change in pain or range of motion with the use of medication, which he had been taking for two weeks.  The Veteran reported flare-ups described as tingling and pain, and he had limited ability to pick up heavy objects.  His right shoulder range of motion was described as normal.  There was no evidence of pain with weight-bearing.  He had no additional limitation after three repetitions.  After repetitive use over time his range of motion was flexion and abduction from 0 to 170 degrees, and external and internal rotation from 0 to 90 degrees.  The same range of motion limitations were noted during flare-ups.  The examiner noted a scars, but found that they were not painful or unstable, meaning that they would not warrant a separate compensable rating under DC 7804.  

The Veteran's right shoulder range of motion is not recorded as limited to midway between side and shoulder level at any point in the record.  The Board does not consider the inability to perform repetitions in the February 2010 VA examination as functional impairment comparable to this criteria because the Veteran was limited by rotation of the left shoulder, not forward flexion of the right shoulder.  Therefore, a rating in excess of 20 percent is not warranted.  As has been noted above, the Veteran's symptoms are not comparable to the impairment described in other DCs describing the shoulder and arm, meaning that rating the Veteran under another DC is not appropriate.  Therefore, entitlement to an initial rating in excess of 20 percent must be denied.  

Left Shoulder Prior to September 8, 2017

The Veteran contends that he should receive a higher rating because he needed surgery on his left shoulder, and he has neck pain and pain extending down his arm with sporadic intervals of numbness and stiffness.

The law concerning the rating schedule for the shoulder is discussed above.  The Veteran is right-handed.  As such, the ratings applicable to the minor (non-dominant) shoulder are applicable.  38 C.F.R. § 4.71a.  

The question before the Board is whether the Veteran meets the criteria for a rating in excess of 20 percent for DJD of the left shoulder prior to September 8, 2017.  The Board finds that the most probative evidence of record does not show that the Veteran's symptoms meet the criteria for a rating in excess of 20 percent.  

A May 2010 VA examination noted left shoulder pain.  The Veteran reported that he was told he needed surgery on both shoulders.  There were no flare-ups.  Left shoulder flexion and abduction was 0 to 130 degrees, and both internal and external rotation was 0 to 70 degrees.  The Veteran did not perform three repetitions due to significant pain in the left shoulder with internal and external rotation.  The examiner noted significant effect on the Veteran's occupation in that the Veteran had problems with lifting and carrying, as well as decreased upper extremity strength and pain.  

In December 2011 and February 2012, the Veteran's forward flexion and abduction was measured as 130 degrees without pain.  In October 2012, forward flexion was measured to 180 degrees.  Forward flexion was 160 degrees in July 2013, 140 degrees in September 2013, and 160 degrees in October 2013.  

An October 2016 VA examination noted intermittent pain in the left shoulder aggravated by use, limiting his lifting capacity to around 20-30 pounds, not repetitively, with some difficulty with reaching and working overhead like painting a wall.  The Veteran reported no flare-ups.  Flexion was limited to 150 degrees, abduction was limited to 125 degrees, external rotation was limited to70 degrees, and internal rotation was limited to 90 degrees.  After three repetitions, abduction was limited to 110 degrees because of pain and lack of endurance.  

An August 2017 VA examination noted significant pain that is made much worse with weight, resulting in an inability to reach and making it hard to sleep without the support of a pillow.  The Veteran denied significant change in his level of pain or his range of motion using medication, which he had been using for approximately two weeks.  The Veteran described flare-ups with constant throbbing and aching pain.  The Veteran had limited ability to pick up heavy objects and was unable to raise his left arm above his head.  His range of motion was flexion from 0 to 85 degrees, abduction from 0 to 65 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There was evidence of pain with weight-bearing.  He was able to perform three repetitions without additional loss of function or range of motion.  The examiner found that range of motion after repeated use over time as well as range of motion during flare-ups was flexion to 45 degrees, abduction to 60 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  The Veteran had limited capacity to lift, turn, and reach with the left hand and arm.  

The most severe limitation of motion of the arm is the 45 degrees during flare-ups or after repetitive use over or during flare-ups noted in the August 2017 examination, which reflects his limited capacity to lift, turn, and reach.  Although limitation to 45 degrees is significant, it is more than the limitation to 25 degrees required for a 30 percent rating under DC 5201.  The Board does not consider the Veteran's inability to perform three repetitions in February 2010 as functional impairment comparable to limitation of motion to 25 degrees from the side because the examiner noted that the principle reason that the Veteran did not perform the repetition was internal and external rotation, not the forward flexion measured by DC 5201.  As noted above, the Veteran's symptoms are most appropriately rated under DC 5201.  Therefore, a rating in excess of 20 percent must be denied prior to September 8, 2017.  

Extraschedular Consideration for the Right and Left Shoulder

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's DJD of the shoulders have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disabilities in question, but the medical evidence reflects that those symptoms are not present.  The Veteran's August 2012 VA Form 9 discussed neck pain and pain extending down his arm with sporadic intervals of numbness and stiffness making it difficult to sleep.  The Veteran's treatment record notes neck pain radiating down the arm.  The medical record, including both treatment notes and VA examinations, does not contain evidence that this radiating pain and numbness is related to the shoulder disabilities currently on appeal as opposed to a non-service-connected neck disability or the Veteran's service-connected degenerative disc disease of the lumbar spine.  Therefore, the record does not support consideration of these symptoms in the Veteran's shoulder claims.  Moreover, to the extent that this pain affects the functional impairment of the shoulders, such impairment would be reflected in the range of motion measurements considered by the Board.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.


Entitlement to a Temporary Total Disability Rating for the Left Shoulder Effective September 8, 2017

The Veteran has provided a private treatment record showing that he underwent left shoulder subacromial decompression, rotator cuff repair, extensive synovectomy, debridement of the entire labrum, and biceps tenotomy on September 8, 2017.  

Pursuant to 38 C.F.R. § 4.30, a temporary total rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (b)(1).

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. §4.30 (b)(1), (2).

The September 8, 2017 private record noted that the post-operation plan was for the Veteran to keep his arm immobilized for six weeks.  The shoulder is a major joint for VA purposes.  38 C.F.R. § 4.45(f).  Therefore, the record reflects severe postoperative residuals such as therapeutic immobilization of one major joint, and a temporary total rating under 38 C.F.R. § 4.30 is warranted.

According to the September 8, 2017 postoperative plan, the immobilization of the Veteran's arm would end on October 20, 2017.  The regulations assign a temporary total disability rating for a period of 1, 2, or 3 months from the first day of the month following a hospital discharge or outpatient release.  Therefore, the record as it stands reflects that a temporary total disability rating is required for one month after the first day of the month following discharge, meaning through October 31, 2017.  As the Board is granting the temporary total disability rating in full through October 31, 2017, the failure of the AOJ to adjudicate the matter prior to Board consideration does not result in prejudice to the Veteran as to this aspect of the matter, and is harmless.  


REMAND

As noted above, a 20 percent rating was continued prior to September 8, 2017, and a temporary total convalescence disability rating was assigned from September 8, 2017 through October 31, 2017, for DJD of the left shoulder.  The record does not contain treatment records reflecting whether the Veteran's left shoulder symptoms would warrant an extension of the temporary total disability rating past October 31, 2017, or if a rating in excess of 20 percent would be warranted.  Therefore, this matter must be remanded for a new examination to consider the left shoulder disability status from November 1, 2017.  

The claims folder should be updated to include VA treatment records compiled since July 14, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran should also be provided with an opportunity to update his private treatment records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Fayetteville VA Medical Center and all associated outpatient clinics dated from July 14, 2015 to the present, and all of the Veteran's treatment records from the Durham VA Medical Center and all associated outpatient clinics dated from March 24, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Request that the Veteran provide authorization to request updated treatment records from Dr.  B.M.R., who performed the September 2017 surgery on the left shoulder, and any other private treatment records relevant to the left shoulder disability.  After receiving the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  Schedule the Veteran for an examination an appropriate VA examiner to assess the post-operation severity of the Veteran's service-connected left shoulder disability.  If possible, the examiner is to determine whether immobilization of the left shoulder joint or convalescence was required after October 31, 2017, and if so, for how long.

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing for pain on BOTH active and passive motion.  

The examination report should also address whether the Veteran's ability is limited during flare-ups or when the left shoulder is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  North Carolina Division of Veterans Affairs


Department of Veterans Affairs


